 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 1 of 35

lN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In ret Chapter ll

FUSE, LLC, et al.,] Case No.: 19-10872 (KG)

Debtors. (Joint Adrninistration Requested)

\/V\./\/VV\/

Ref. Docket No. ll

 

INTERIM oRDER (A) AUTHoRIZING THE DEBToRs To UsE CAsH
CoLLATERAL, (B) GRANTING ADEQUATE PRoTECTIoN, (C) MoDIFYlNG
THE AUToMATIC sTAY, AND (D) sCHEDULING A FINAL HEARING

Upon the motion (the “M”)Z of Fuse, LLC and its affiliated debtors, each as debtor
and debtor-in-possession (collectively, the “D_ebt@”) in the above-captioned chapter ll cases
(collectively, the “M”), pursuant to sections 105, 361, 362, 363, 503, and 507 of title ll of
the United States Code (as amended, the “Bankruptcy Code”), rules 2002, 4001, and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankrup_tcy Rules”), and rules 2002-l(b), 4001-2,
and 9013-l(m) of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware (the “Local Bankruptcy Rules”), seeking entry of
this interim order (this “Interim Order”) and a final order (the “Final Order”) inter alia:

(i) authorizing the Debtors’ use of Cash Collateral (as defined beloW);

 

l The Debtors and the last four digits of their taxpayer identification numbers include: Fuse l\/Iedia, lnc. (9721);

Fuse l\/ledia7 LLC (()560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, lnc. (8683); and FM Net\vorks LLC (6500).
The Debtors" headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

2 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the l\/lotion.

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 2 of 35

(ii) granting adequate protection to the Senior Secured Notes Trustee (as
defined below) for any Diminution in Value (as defined beloW) of its interests in the Prepetition
Collateral (as defined below), including the Cash Collateral;

(iii) subject to entry of a Final Order and to the extent set forth herein, Waiving
the Debtors’ right to surcharge the Collateral (as defined below) pursuant to section 506(c) of the
Bankruptcy Code;

(iv) vacating or modifying the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to permit the Debtors and the Senior Secured Notes
Trustee to implement and effectuate the terms and provisions of this lnterim Order; and

(v) scheduling a final hearing (the “Final Hearing”) to consider the relief
requested in the Motion and the entry of a Final Order, and approving the form of notice With
respect to the Final Hearing.

The Court (as defined below) having considered the Motion, the First Day Declaration,
and the evidence submitted or adduced and the arguments of counsel made at the interim hearing
held pursuant to Bankruptcy Rule 4001(b)(2) on April 24, 2019 (the “ nterim Hear‘ing”); and this
Court having heard and resolved or overruled any objections to the interim relief requested in the
l\/lotion; and the Court having noted the appearances of all parties in interest; and it appearing
that the relief requested in the l\/Iotion is in the best interests of the Debtors, their estates, and
creditors; and the Debtors having provided notice of the l\/lotion as set forth in the l\/lotion, and it
appearing that no other or further notice of the l\/Iotion need be given; and after due deliberation

and consideration, and for good and sufficient cause appearing therefor;

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 3 of 35

BASED UPoN THE RECoRD ESTABLISHED BY THE DEBToRs AT THE INTERIM
HEARING, THE CoURT HEREBY MAKES THE FoLLowING FINDINGS oF FACT
AND CoNCLUSIoNs oF LAw;3

A. Petizz'on Date: On April 22, 2019 (the “Petition Date”), each of the Debtors filed
a voluntary petition under chapter ll of the Bankruptcy Code in the United States Bankruptcy
ChmtmrmeDBUwadememB“Qggfhmmmmwmgm%e€%%.

B. Debtors in Possessz`on. The Debtors continue to manage and operate their
businesses and properties as debtors in possession pursuant to sections 1107 and 1108 of the
Bmmmmq&b&aNoUMwememmmmh%b%nqmmmmMnm%eC%%.

C. Jurisdiction and Venue. The Court has jurisdiction over the Motion, these Cases,
and the persons and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of
Delaware, dated February 29, 2012. Consideration of the Motion constitutes a core proceeding
within the meaning of 28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to
Local Bankruptcy Rule 9013-1(f) to the entry of a final order by the Court in connection with the
Motion to the extent that it is later determined that the Court, absent consent of the parties,
cannot enter final orders or judgments in connection herewith consistent with Article lll of the
United States Constitution. Venue for these Cases is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

 

3 Findings of fact shall be construed as conclusions of law, and conclusions oflaw shall be construed as findings of
fact, pursuant to Bankruptcy Rule 7052.

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 4 of 35

D. Commz`ttee. As of the date hereof, the United States Trustee (the “U.S. Trustee”)
has not yet appointed an official committee of unsecured creditors in these Cases pursuant to
section 1102 of the Bankruptcy Code (a “Committee”).

E. Debtors’ StiQulations. After consultation with their attorneys and financial
advisors, and without prejudice to the rights of parties in interest as described in Paragraph 11
herein, the Debtors stipulate and agree that (collectively, Paragraphs E(i) through (iii) below are
referred to herein as the “Debtors’ Stipulations”);

(i) Sem`or Secured Notes.

(a) In connection with the acquisition of Fuse l\/ledia by SiTV Media
in 2014, SiTV, LLC (now known as Fuse, LLC) and SiTV Finance, Inc. (now known as Fuse
Finance, lnc.) issued $240 million of 10.375% Senior Secured Notes due 2019 (the “§e_nigr
Secured Notes”) pursuant to that certain Ina’enture dated July 1, 2014 (as amended,
supplemented, or otherwise modified from time to time, the “Senior Secured Notes lndenture,”
and together with the other Indenture Documents (as defined in the Senior Secured Notes
Indenture), the “Senior Secured Notes Documents”), by and among Debtors Fuse, LLC and Fuse
Finance, lnc., as issuers, the remaining Debtors (except Fuse Media, lnc. and Fuse l\/ledia, LLC),
as guarantors, and Wilmington Trust, National Association, as indenture trustee and collateral
agent (the “Senior Secured Notes Trustee,” and together with the holders of the Senior Secured
Notes, the “Senior Secured Noteholders”).

(b) On August 21, 2017, Debtors Fuse, LLC and Fuse Finance, Inc.

issued $2 million of additional Senior Secured Notes to certain holders.

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 5 of 35

(c) As of the Petition Date, the Debtors other than Fuse Media, Inc.
and Fuse Media, LLC (collectively, the “Debtor Obligors” and each individually, a “M
O_bligg”) were jointly and severally indebted to the Senior Secured Noteholders pursuant to the
Senior Secured Notes Documents, without defense, counterclaim, or offset of any kind, in the
aggregate principal amount of $242,000,000 plus accrued and unpaid interest with respect
thereto and any additional fees, costs, expenses (including any attomeys’, financial advisors’,
and other professionals’ fees and expenses), reimbursement obligations, indemnification
obligations, contingent obligations, and other charges of whatever nature, whether or not
contingent, whenever arising, due, or owing, and all other Obligations (as defined in the Senior
Secured Notes lndenture) owing under or in connection with the Senior Secured Notes
Documents (collectively, the “Senior Secured Notes Obligations”),
(ii) Senz`or Secured Notes Collateral. ln connection with the Senior Secured
Notes Indenture, the Debtor Obligors entered into that certain Security Agreemenl, dated as of
July 1, 2014 (as amended, supplemented or otherwise modified from time to time, the “Sgig
Secured Notes Securitv Agreement”), by and between the Debtor Obligors, as pledgors, and the
Senior Secured Notes Trustee, as collateral agent for the holders of the Senior Secured Notes.
Pursuant to the Senior Secured Notes Security Agreement and the other Senior Secured Notes
Documents, the Senior Secured Notes Obligations are secured by valid, binding, perfected first-
priority security interests in and liens on (the “Senior Secured Notes Liens”) the “Collateral” (the

“Prepetition Collatera]”), as defined in the Senior Secured Notes Security Agreement, consisting

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 6 of 35

of substantially all of the Debtors’ assets, including the Cash Collateral, except as may be set
forth in the Senior Secured Notes Security Agreement.

(iii) Validity, Perfecl‘z'on, and Priority of Senl`or Secured Notes Liens and
Senior Secured Notes Obligations Each of the Debtors acknowledges and agrees that: (a) as of
the Petition Date, the Senior Secured Notes Liens are valid, binding, enforceable, non-avoidable,
and properly perfected liens on and security interests in the Prepetition Collateral; (b) as of the
Petition Date, the Senior Secured Notes Liens are senior in priority over any and all other liens
on the Prepetition Collateral, except the Existing Liens (as defined below), if any; (c) the Senior
Secured Notes Obligations constitute legal, valid, binding, and non-avoidable obligations of the
Debtors; (d) no offsets, challenges, objections, defenses, claims, or counterclaims of any kind or
nature to any of the Senior Secured Notes Liens or Senior Secured Notes Obligations exist, and
no portion of the Senior Secured Notes Liens or Senior Secured Notes Obligations is subject to
any challenge or defense including, without limitation, impairment, set-off, right of recoupment,
avoidance, attachment, disallowance, disgorgement, reduction, recharacterization, recovery,
subordination (whether equitable or otherwise), counterclaims, or cross-Claims, pursuant to the
Bankruptcy Code or applicable nonbankruptcy law; and (e) the Debtors and their estates have no
claims, objections, challenges, causes of actions, and/or choses in action, including, without
limitation, “lender liability” causes of action or avoidance claims under chapter 5 of the
Bankruptcy Code, whether arising under applicable state law or federal law (including, without
limitation, any recharacterization, subordination, avoidance, disgorgement, recovery or other

claims arising under or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 7 of 35

Code), against the Senior Secured Notes Trustee, the Senior Secured Noteholders, or any of their
respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees
arising out of, based upon, or related to their loans under the Senior Secured Notes Documents,
the Senior Secured Notes Obligations, or the Senior Secured Notes Liens.

F. Adequate Protecn'on. To protect the Senior Secured Notes Trustee’s interests in
the Prepetition Collateral, the Senior Secured Notes Trustee is entitled to receive adequate
protection for any diminution in value of its interests in the Prepetition Collateral from and after
the Petition Date resulting from the use of Cash Collateral, the use, sale or lease of Prepetition
Collateral, the imposition of the automatic stay or the granting of a lien (collectively the
“Diminution in Value”) pursuant to sections 361, 362, 363 and 364(d) of the Bankruptcy Code.
Pursuant to sections 361, 363, 503(b) and 507(b) of the Bankruptcy Code, as adequate
protection, the Senior Secured Notes Trustee, for the benefit of itself and the Senior Secured
Noteholders, shall receive: (i) the Adequate Protection Liens (as defined below), (ii) the
Superpriority Claim (as defined below), and (iii) the reimbursement of professional fees and
expenses. The adequate protection provided herein and other benefits and privileges contained
herein are necessary to protect the Senior Secured Notes Trustee from any Diminution in Value
of its interests in the Prepetition Collateral and obtain the consents and agreements contained
herein, including that the adequate protection provided herein is subject and subordinate to the
Carve Out (as defined below). Based on the l\/lotion and on the record presented to the Court, the
terms of the proposed adequate protection arrangements and of the use of the Prepetition

Collateral (including the Cash Collateral) were negotiated in good faith, are fair and reasonable,

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 8 of 35

reflect the Debtors’ prudent exercise of business judgment and constitute reasonably equivalent
value and fair consideration for the use of Cash Collateral. The Senior Secured Notes Trustee
and the Senior Secured Noteholders reserve the right to seek additional adequate protection
beyond the adequate protection provided in this lnterim Order.

G. OQerating Accounts. The Debtors acknowledge and agree that: (i) as of the
Petition Date, each of the Debtors has neither opened nor maintains any bank accounts other than
the accounts (each, a “Bank Account”) listed on Exhibit A of any order authorizing the Debtors
to continue to use the Debtors’ existing cash management system (the “Cash Management
Or_der”); (ii) all cash receipts received by the Debtors from and after the Petition Date will be
continuously deposited solely into operating Bank Accounts ending in 1341 and 3870
(“Operating Accounts”); (iii) the Debtors shall maintain a cash balance of no less than $7 million
at all times (such cash, the “Restricted Cash”) in their money market bank account ending in
8515 (the “Blocked Account”); and (iv) the Restricted Cash contained in the Blocked Account
shall not be withdrawn or otherwise transferred from the Blocked Account without the express
written approval of the Senior Secured Notes Trustee at the direction of the Senior Secured
Noteholders (“Noteholder Ap_proval”).

H. Sections 506(0) and 552(b). ln light of the Senior Secured Notes Trustee’s
agreement to subordinate its liens and superpriority claims to the Carve Out and to permit the use
of its Cash Collateral as set forth herein, the Senior Secured Notes Trustee is entitled to the rights
and benefits of section 552(b) of the Bankruptcy Code and (i) upon entry ofthe Final Order7 a

waiver of any “equities of the case" claims under section 552(b) of the Bankruptcy Code and

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 9 of 35

(ii) upon entry of the Final Order, a waiver of the provisions of section 506(0) of the Bankruptcy
Code.

I. Consent by Senior Secured Notes Trustee. The Senior Secured Notes Trustee
(with the consent of the supporting Senior Secured Noteholders) has consented to, conditioned
on the entry of this lnterim Order, the Debtors’ proposed use of Cash Collateral, on the terms and
conditions set forth in this lnterim Order, and the terms of the adequate protection provided for
in this lnterim Order, including that the Adequate Protection Liens and Superpriority Claim are
subject and subordinate to the Carve Out.

J. Necessz`ty of Relief Reauested. The ability of the Debtors to finance their
operations and complete a successful chapter ll reorganization requires continued use of Cash
Collateral. In the absence of the use of Cash Collateral, the continued operation of the Debtors’
business would not be possible and immediate and irreparable harm to the Debtors, their estates7
and their creditors would occur. The Debtors do not have sufficient available sources of working
capital and financing to operate their business in the ordinary course of business or to maintain
their property without the use of Cash Collateral. The relief requested in the Motion is therefore
necessary for the continued operation of the Debtors’ business and the preservation of their
property. The Senior Secured Notes Trustee, the Senior Secured Noteholders, and the Debtors
have negotiated at arrns’~length and in good faith regarding the Debtors’ use of Cash Collateral
to fund the continued operation of the Debtors’ business during the Specified Period (as defined

below). Entry of this lnterim Order is in the best interests of the Debtors and their estates.

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 10 of 35

K. Good Caase Shown; Best lnterest. The Debtors have requested immediate entry
of this lnterim Order pursuant to Bankruptcy Rule 4001(b)(2) and Local Bankruptcy Rule
4001-2. Absent entry of this lnterim Order, the Debtors’ business, properties, and estates will be
immediately and irreparably harrned. This Court concludes that good cause has been shown and
entry of this lnterim Order is in the best interests of the Debtors’ respective estates and creditors
as its implementation will, among other things, allow for the continued operation of the Debtors’
existing business and enhance the Debtors’ prospects for a successful reorganization

L. Final Hearing The Debtors will seek final approval of the relief requested in the
Motion pursuant to a Final Order at the Final Hearing, notice of which will be provided in
accordance with Paragraph 22 of this lnterim Order.

M. NQM. In accordance with Bankruptcy Rules 2002, 4001(b), (c), and (d), and
9014, and the Local Bankruptcy Rules, notice of the lnterim Hearing and the emergency relief
requested in the Motion has been provided by the Debtors. Under the circumstances, the notice
given by the Debtors of the l\/lotion, the relief requested herein, and of the lnterim Hearing
complies with Bankruptcy Rules 2002, 4001(b), (c), and (d), and 9014 and applicable Local
Rules.

Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the l\/lotion, and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 11 of 35

1. Motion Granted. The Motion is granted on an interim basis as set forth herein,
and the use of Cash Collateral on an interim basis is authorized, subject to the terms of this
lnterim Order.

2. Objections Overruled. All objections to the Motion to the extent not withdrawn
or resolved are overruled. This lnterim Order shall become effective immediately upon its entry.

3. Authorization to Use Cash Collateral.

(a) Specified Period. Subject to the terms and conditions of this lnterim
Order, the Debtors are authorized to use Cash Collateral in accordance with the Budget for the
period (the “Specified Perio ”) from the Petition Date through the date which is the earliest to
occur of (i) the expiration of the Remedies Notice Period (as defined herein), (ii) the date that is
forty-five (45) days from the Petition Date if the Court has not entered the Final Order on or
before such date (unless such date is extended with the written consent of the Senior Secured
Notes Trustee), and (iii) the date that is six (6) months after the Petition Date.

(b) Use of Cash Collateral. Subject to the provisions of this lnterim Order,
and in accordance with the Budget, Cash Collateral may be used during the Specified Period by
the Debtors to: (i) finance their working capital needs and for any other general corporate
purposes; and (ii) pay related transaction costs, fees, liabilities and expenses (including all
professional fees and expenses) and other administration costs incurred in connection with and
for the benefit of these Cases, in each case solely to the extent consistent with the Budget.
Nothing in this lnterim Order shall authorize the disposition of any assets of the Debtors or their

estates outside the ordinary course of business, or any Debtor’s use of any Cash Collateral or

ll

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 12 of 35

proceeds resulting therefrom, except as permitted in this lnterim Order and in accordance with
the Budget.

(c) Ongoing Cash Deposits; Use of Restricted Cash. All collections (whether
paid by wire or check) received by the Debtors from and after the Petition Date shall be
deposited by the Debtors in the Operating Accounts. Without Noteholder Approval, the Debtors
shall not withdraw or otherwise transfer Restricted Cash from the Blocked Account.

4. Adequate Protection. The Senior Secured Notes Trustee is entitled, pursuant to
sections 361 and 363(e) of the Bankruptcy Code, to adequate protection of its interests in the
Prepetition Collateral (including Cash Collateral) to the extent of any Diminution in Value of its
interests in the Prepetition Collateral (such adequate protection as set forth in clauses (a)-(f)
below, the “Adequate Protection Obligations”). The Senior Secured Notes Trustee, on behalf of
itself and for the benefit of each of the Senior Secured Noteholders, is hereby granted, as
applicable, to the extent of any Diminution in Value of its interests in the Prepetition Collateral
from and after the Petition Date, the following:

(a) Adequate Protection Liens. As adequate protection of the interests of the
Senior Secured Notes Trustee in the Prepetition Collateral against any Diminution in Value of
such interests, pursuant to sections 361 and 363(e) of the Bankruptcy Code, the Debtors are
authorized to, and as of entry of this lnterim Order are deemed to have granted, to the Senior
Secured Notes Trustee, for the benefit of itself and each of the Senior Secured Noteholders,
additional and replacement continuing, valid, binding, enforceable, non-avoidable, and

automatically perfected postpetition security interests in and liens on (together, the “Adequate

12

 

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 13 of 35

Protection Liens”) all of each Debtor’s presently owned or hereafter acquired property and
assets, whether such property and assets were acquired by such Debtor before or after the
Petition Date, of any kind or nature, whether real or personal, tangible or intangible, wherever
located, including, without limitation, all inventory, accounts receivable, general intangibles,
payment intangibles, chattel paper, contracts, real and personal property, leaseholds, property,
plants, fixtures and machinery and equipment, vehicles, vessels, deposit accounts, cash and any
investment thereof, letter of credit rights, commercial tort claims, patents, copyrights,
trademarks, trade names, rights under license agreements and other intellectual property and
stock of subsidiaries of the Debtors, and the proceeds and products of the foregoing and any
accessions thereto (collectively, together with the Prepetition Collateral and the Cash Collateral,
the “Collateral”). The Collateral shall exclude only any avoidance actions under chapter 5 of the
Bankruptcy Code or applicable non-bankruptcy law (the “Avoidance Actions”), but, subject only
to and effective upon entry of the Final Order, the Collateral shall include any proceeds of
property recovered, unencumbered or otherwise, on account of Avoidance Actions, whether by
judgment, settlement or otherwise (“Avoidance Proceeds”). The Adequate Protection Liens
granted to the Senior Secured Notes Trustee, for the benefit of itself and the Senior Secured
Noteholders (collectively, the “Adequate Protection Liens”) shall be subject and subordinate
only to the Carve Out and any existing, valid, enforceable, and unavoidable security interests and
liens that are senior to the Senior Secured Notes Liens and (i) perfected as of the Petition Date or
(ii) perfected after the Petition Date as permitted by section 546(b) of the Bankruptcy Code

(collectively, the “Existing Liens”). The Adequate Protection Liens shall secure the Senior

13

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 14 of 35

Secured Notes Obligations to the extent of any Diminution in Value of the Senior Secured Notes
Trustee’s interests in the Prepetition Collateral from and after the Petition Date. The Adequate
Protection Liens shall be enforceable against the Debtors, their estates, and any successors
thereto, including, without limitation, any trustee or other estate representative appointed in these
Cases, or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of these
Cases, or in any other proceedings superseding or related to any of the foregoing (collectively,
“Successor Cases”). Except as expressly provided herein (including with respect to the Carve
Out), the Adequate Protection Liens shall not be made subject to or pari passu with any lien or
security interest heretofore or hereinafter granted in the Cases or any Successor Cases, and the
Adequate Protection Liens shall be valid and enforceable against any trustee or other estate
representative appointed in any of these Cases or any Successor Cases, or upon the dismissal of
any of these Cases or Successor Cases. The Adequate Protection Liens shall not be subject to
sections 510, 549, or 550 of the Bankruptcy Code and, if approved in the Final Order, the
Adequate Protection Liens shall not be subject to section 506(0) of the Bankruptcy Code.
Subject to Paragraph 11 hereof, the Adequate Protection Liens shall be deemed legal, valid,
binding, enforceable, and perfected first-priority (subject only to Carve Out and Existing Liens,
if any) liens, not subject to subordination, impairment, or avoidance, for all purposes in these
Cases and any Successor Cases. For the avoidance of doubt, the Adequate Protection Liens shall
be deemed to be effective and perfected automatically as of the Petition Date and without the
necessity of the execution by the Debtors, or the filing of, as applicable, mortgages, security

agreements, pledge agreements, control agreements, financing statements, state or federal

14

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 15 of 35

notices, recordings (including, without limitation, any recordings with the United States Patent
and Trademark or Copyright Office), or other agreements and without the necessity of taking
possession or control of any Prepetition Collateral. Except as otherwise expressly provided
herein, under no circumstances shall the Adequate Protection Liens be made subordinate to the
lien of any other party, no matter when arising.

(b) Adequate Protection Superpriority Claim. To the extent of any
Diminution in Value of the interests of the Senior Secured Notes Trustee in the Prepetition
Collateral, the Senior Secured Notes Trustee, on behalf of itself and the Senior Secured
Noteholders, shall be granted, subject only to the payment of the Carve Out, allowed
superpriority administrative expense claim pursuant to sections 503(b), 507(a), and 507(b) of the
Bankruptcy Code (collectively, the “Superpriority Claim”), which Superpriority Claim shall be
an allowed claim against each of the Debtors (jointly and severally), with priority over any and
all administrative expenses and all other claims against the Debtors now existing or hereafter
arising, of any kind specified in section 503(b) of the Bankruptcy Code, and all other
administrative expenses or other claims arising under any other provision of the Bankruptcy
Code, including, without limitation, sections 105, 327, 328, 330, 331, 503(b), 507(a) (other than
507(a)(1)), or 1114 of the Bankruptcy Code, whether or not such expenses or claims may
become secured by a judgment lien or other nonconsensual lien, levy, or attachment The
Superpriority Claim shall be payable from and have recourse to all prepetition and postpetition
property of the Debtors and the proceeds thereof (excluding Avoidance Actions, but including

Avoidance Proceeds upon entry of the Final Order).

15

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 16 of 35

(c) Fees and Expenses. The Debtors shall pay, within ten (10) business days
of delivery of an invoice (which shall include reasonable supporting detail, which may be
redacted to protect privileged or confidential information), all reasonable and documented fees
and expenses of: (i) the Senior Secured Notes Trustee; (ii) Wilmer Cutler Pickering Hale & Dorr
LLP, as counsel to the Senior Secured Notes Trustee, and local counsel retained by the Senior
Secured Notes Trustee; (iii) Fried, Frank, Harris, Shriver & Jacobson LLP and Richards, Layton
& Finger, PA, as counsel to certain supporting Senior Secured Noteholders; and (iii) Moelis &
Company, as financial advisor to certain supporting Senior Secured Noteholders. Payment of all
such fees and expenses shall not be subject to allowance by the Court and such professionals
shall not be required to comply with the U.S. Trustee fee guidelines; provided, however, that any
party submitting fees and expenses pursuant to this Order promptly provide copies of its invoices
to the U.S. Trustee and counsel to any Committee appointed in the Cases, if any, and the Court
shall have exclusive jurisdiction over any objections raised by the Committee or the U.S. Trustee
to the invoiced amount of the fees and expenses proposed to be paid, which objections may only
be raised within ten (10) days after delivery of an invoice(s) therefor and shall be limited to the
issue of the reasonableness of such fees and expenses. ln the event that within ten (10) days
from delivery of such invoices the U.S. Trustee or counsel to the Committee raises an objection
to a particular invoice, and the parties are unable to resolve such objection, the Court shall hear
and determine such dispute. If such objection is timely received, the Debtors shall promptly pay
the portion of such invoice not subject to such objection7 and the Bankruptcy Court shall

determine any such objection unless otherwise resolved by the applicable parties.

 

16 j

mg

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 17 of 35

(d) Budget and Variance Reporting. Attached as Exhibit A hereto and

 

incorporated herein by reference is a 13-week cash flow forecast for the Debtors (the “B_udge_t”),
including the anticipated uses of the Cash Collateral for such period. On the third (3“]) business
day of each calendar week following entry of the lnterim Order, the Debtors will provide the
Senior Secured Notes Trustee and counsel to the supporting Senior Secured Noteholders with an
updated Budget for the subsequent 13-week period. The initial Budget and each subsequent
Budget shall be in form and substance acceptable to the supporting Senior Secured Noteholders
and each such subsequent Budget shall be deemed to constitute the “Budget” for purposes of this
lnterim Order unless counsel to the supporting Senior Secured Noteholders has notified counsel
for the Debtors in Writing within five (5) calendar days following delivery thereof to the
contrary. ln the event of such notification, the prior approved Budget shall remain in full force
and effect. On the third (3'd) business day of each calendar week following entry of the lnterim
Order, the Debtors will also provide to the Senior Secured Notes Trustee and counsel to the
supporting Senior Secured Noteholders a Budget variance report/reconciliation (the
“Budget Variance Report”) setting forth in reasonable detail actual cash receipts and
disbursements for the prior week, and all variances, on an individual line item basis and an
aggregate basis, as compared to the previously delivered Budget on a cumulative weekly basis
over a rolling four (4) week period, together with a statement confirming compliance with the
Budget Covenants set forth below. The Budget Variance Report shall include an explanation, in
reasonable detail, of any material variance The Debtors shall ensure that at no time any of the

following occur (together, the “Budget Covenants”): (i) a negative variance of ten percent (10%)

17

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 18 of 35

or more from the aggregate of operating disbursements, as set forth in the Budget, to be tested
over a rolling two (2) week period but reported on a weekly basis, with the initial testing date
occurring after the first two (2) weeks following the Petition Date; (ii) a negative variance of
fifteen percent (15%) or more from the total cash balance, as set forth in the Budget (including
the Restricted Cash), to be reported on a weekly basis, which negative variance shall not be
exceeded by the Debtors in two (2) consecutive weeks, with the initial reporting date after the
first week following the Petition Date; (iii) any Debtor making any disbursement not
contemplated by the Budget (after giving effect to the foregoing variances) without the prior
written consent of the supporting Senior Secured Noteholders; or (iv) reducing the amount of
Restricted Cash below $7 million at any time without Noteholder Approval.

(e) Access to Records. Upon reasonable notice, at reasonable times during
normal business hours, the Debtors shall permit representatives, agents, and employees of the
Senior Secured Notes Trustee and the supporting Senior Secured Noteholders to have reasonable
access to (i) inspect the Debtors’ properties, and (ii) all information (including historical
information and the Debtors’ books and records) and personnel, including regularly scheduled
meetings as mutually agreed with senior management of the Debtors and other company advisors
(during normal business hours), and the Senior Secured Notes Trustee and the supporting Senior
Secured Noteholders shall be provided with access to all information they shall reasonably
request, excluding privileged items.

(f) Right to Seek Additional Adequate Protection. This lnterim Order is

without prejudice to, and does not constitute a waiver of, expressly or implicitly, the rights of the

18

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 19 of 35

Senior Secured Notes Trustee and the Senior Secured Noteholders to request further or
alternative forms of adequate protection at any time or the rights of the Debtors or any other
party to contest such request.

5, Modification of Automatic Stav. The automatic stay imposed under section
362(a) of the Bankruptcy Code is modified as necessary to effectuate all of the terms and
provisions of this lnterim Order, including, without limitation, to: (a) permit the Debtors to grant
the Adequate Protection Liens and the Superpriority Claim; (b) permit the Debtors to perform
such acts as the Senior Secured Notes Trustee may request in its reasonable discretion to assure
the perfection and priority of the liens granted herein; (c) permit the Debtors to incur all
liabilities and obligations to the Senior Secured Notes Trustee and the Senior Secured
Noteholders under this lnterim Order; and (d) authorize the Debtors to pay, and the Senior
Secured Notes Trustee and the supporting Senior Secured Noteholders to retain and apply,
payments made in accordance with the terms of this lnterim Order.

6. Grant and Perfection of Adequate Protection Liens. This lnterim Order shall be
sufficient and conclusive evidence of the granting, attachment, validity, perfection,
enforceability, and priority of the Adequate Protection Liens without the necessity of obtaining
or filing, as applicable, mortgages, security agreements, pledge agreements, control agreements,
financing statements, state or federal notices, recordings (including, without limitation, any
recordings with the United States Patent and Trademark or Copyright Office), or other
agreements and without the necessity of taking possession or control of any Prepetition

Collateral, or other instrument or document that may otherwise be required under the law or

19

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 20 of 35

regulation of any jurisdiction or the taking of possession of, or control over, assets, or the taking
of any other action (including, for the avoidance of doubt, entering into any deposit account
control agreement and any other action required to obtain “control” pursuant to section 9-104, 9-
105, 9-106, and/or 9-107 of the Uniform Commercial Code) to grant, attach, validate or perfect
(in accordance with applicable nonbankruptcy law) the Adequate Protection Liens, or to entitle
the Senior Secured Notes Trustee and the Senior Secured Noteholders to the priorities granted
herein. Notwithstanding the foregoing, the Senior Secured Notes Trustee is authorized, but not
required, to file, enter into or record, as it deems necessary or advisable in its discretion, such
financing statements, control agreements security agreements, vehicle lien applications, patent
filings, trademark filings, copyright filings, fixture filing, mortgages, notices of liens, and other
instruments or documents to perfect in accordance with applicable non-bankruptcy law or to
otherwise evidence the Adequate Protection Liens, and all such financing statements, control
agreements, security agreements, vehicle lien applications, patent filings, trademark filings,
copyright filings, fixture filings, mortgages, notices of lien, and other documents shall be deemed
to have been filed or recorded as of the Petition Date; provided, however, that no such filing or
recordation shall be necessary or required in order to create, evidence, or perfect the Adequate
Protection Liens. The Debtors are authorized and directed to execute and deliver promptly upon
demand to the Senior Secured Notes Trustee all such financing statements, control agreements,
security agreements, vehicle lien applications, mortgages, notices, instruments, and other
documents as the Senior Secured Notes Trustee may reasonably request The Senior Secured

Notes Trustee may file a copy of this lnterim Order as a financing statement or notice with any

 

20

§

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 21 of 35

filing or recording office or with any registry of deeds or similar office, in addition to, or in lieu
of, such financing statements, mortgages, notices of lien, instrument, or similar document ln
furtherance of the foregoing and without further approval of the Court, each Debtor is authorized
to do and perform all acts to make, execute, and deliver all instruments and documents and to
pay all fees that may be reasonably required or necessary for the Debtors’ performance
hereunder.

7. Credit Bid. Subject to entry of the Final Order and the requirements of section
363(k) of the Bankruptcy Code, the Senior Secured Notes Trustee shall have the right (acting at
the direction of the requisite Senior Secured Noteholders) to credit bid under section 363(k) of
the Bankruptcy Code all or any portion of its claims in connection with a sale of the Debtors’
assets, without the need for further order of the Court, and whether the sale is effectuated under
section 363 of the Bankruptcy Code, under a chapter 1 1 plan of reorganization for any or all of
the Debtors, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise;
provided the Senior Secured Notes Trustee shall be deemed a qualified bidder (or such analogous
term) in connection with any such sale.

8. Events of Default. The occurrence and continuance of any of the following
events, unless waived in writing by the Senior Secured Notes Trustee (acting at the direction of
the requisite Senior Secured Noteholders), shall constitute an event of default (collectively, the
“Events of Default”):

(a) the failure to obtain a Final Order in form and substance reasonably

acceptable to the Senior Secured Notes Trustee (acting at the direction of the requisite Senior

21

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 22 of 35

Secured Noteholders) within forty-five (45) days after the Petition Date (unless such date is
extended by written consent of the Senior Secured Notes Trustee);

(b) the Debtors shall have filed a motion seeking to create any postpetition
liens or security interests, other than those granted or permitted pursuant to this lnterim Order or
approved by the Senior Secured Notes Trustee in writing;

(c) the Debtors shall have filed a disclosure statement or chapter 11 plan that
is not reasonably acceptable to the Senior Secured Notes Trustee (acting at the direction of the
requisite Senior Secured Noteholders);

(d) the entry of a final order by the Court, other than this lnterim Order,
granting relief from or modifying the automatic stay of section 362 of the Bankruptcy Code (i) to
allow any creditor to execute upon or enforce a lien on or security interest in any Collateral, or
(ii) with respect to any lien of or the granting of any lien on any Collateral to any state or local
environmental or regulatory agency or authority, except as approved by the Senior Secured
Notes Trustee in writing;

(e) the Cour“t shall enter an order approving any claims for recovery of
amounts under section 506(c) of the Bankruptcy Code or otherwise arising from the preservation
of any Collateral;

(f) the Debtors shall support, commence, or join as an adverse party in any
suit or other proceeding against the Senior Secured Notes Trustee or any of the Senior Secured

Noteholders relating to the Senior Secured Notes Obligations or the Collateral, including any

22

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 23 of 35

proceeding seeking to avoid or require repayment of any payments to the Senior Secured Notes
Trustee or any supporting Senior Secured Noteholder hereunder;

(g) reversal, amendment, supplement, vacatur, or modification of this lnterim
Order without the express prior written consent of the Senior Secured Notes Trustee (acting at
the direction of the requisite Senior Secured Noteholders);

(h) dismissal of any of these Cases or conversion of any of these Cases to
chapter 7 cases, or appointment of a trustee, receiver, interim receiver or manager, or
appointment of a responsible officer or examiner with enlarged powers in any of these Cases
(having powers beyond those set forth in Bankruptcy Code sections 1106(a)(3) and (4));

(i) the Debtors’ exclusive right to file and solicit acceptances of a plan of
reorganization is terminated or terminates;

(j) the failure to make any material payments as set forth herein when due
and such failure shall remain unremedied for more than five (5) business days after receipt by the
Debtors of written notice thereof from the Senior Secured Notes Trustee; and

(k) the failure by the Debtors to perform, in any material respect (or, in the
case of Paragraph 3(c) and the Budget Covenants in Paragraph 4(d), in all respects), any of the
terms, provisions, conditions, or obligations under this lnterim Order.

9. Rights and Remedies Upon Event of Default. Upon occurrence of an Event of
Default and following the giving of three (3) business days’ notice to the Debtors, the U.S.
Trustee and any Committee appointed in the Cases (the “Remedies Notice Period”), the Senior

Secured Notes Trustee and the Senior Secured Noteholders may exercise the remedies available

23

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 24 of 35

to them under this lnterim Order and applicable non-bankruptcy law, including, but not limited
to, revoking the Debtors’ right to use Cash Collateral and collecting and applying any proceeds
of the Collateral in accordance with the terms of this lnterim Order and the Senior Secured Notes
Documents. During the Remedies Notice Period, the Debtors may request that this Court order
the continued use of Cash Collateral and, if such order is granted, the Debtors may continue to
use Cash Collateral during the Remedies Notice Period in the ordinary course of business,
consistent with past practices and the most recently delivered Budget, but may not (i) use any
Restricted Cash (whether or not in compliance with the Budget) or (ii) unless the Court orders
otherwise, enter into any transactions or arrangements (including, without limitation, the
incurrence of indebtedness or liens, making investments, restricted payments, asset sales, or
entering into transactions with non-Debtor affiliates) that are not in the ordinary course of
business. Unless the Court orders otherwise during the Remedies Notice Period, at the end of the
Remedies Notice Period, the Debtors shall automatically, without further notice or order of the
Court, no longer have the right to use Cash Collateral, the automatic stay pursuant to section 362
of the Bankruptcy Code shall be automatically terminated at the end of the Remedies Notice
Period, without further notice or order of the Court, and the Senior Secured Notes Trustee and
the Senior Secured Noteholders shall be permitted to exercise all rights and remedies set forth in
this lnterim Order, the Senior Secured Notes Documents, and as otherwise available at law
without further order or application or motion to the Court, including, without limitation,

foreclosing upon and selling all or a portion of the Collateral in order to collect any amounts

payable to the Senior Secured Notes Trustee and the Senior Secured Noteholders pursuant to this

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 25 of 35

lnterim Order and apply the same to such obligations, without restriction or restraint by any stay
under section 362 or 105 of the Bankruptcy Code. Notwithstanding anything herein to the
contrary, the automatic stay pursuant to section 362 of the Bankruptcy Code shall be
automatically terminated for the purposes of giving any notice contemplated hereunder. The
delay or failure to exercise rights and remedies under this lnterim Order or the Senior Secured
Notes Documents shall not constitute a waiver of the Senior Secured Notes Trustee’s or the
Senior Secured Noteholders’ rights thereunder or otherwise Notwithstanding the occurrence of
the Event of Default, all of the rights, benefits and protections provided to the Senior Secured
Notes Trustee and the Senior Secured Noteholders shall survive the termination of this lnterim
Order due to such Event of Default.

10. Carve Out. As used in this lnterim Order, the “Carve-Out” means the sum of:
(i) all fees required to be paid to the Clerk of the Court and to the Office of the United States
Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory
rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up
to $25,000 in the aggregate incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in (iii) below); (iii) to the extent allowed by this Court, all
unpaid fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms
retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the
“Debtor Professionals”) and any Committee appointed in the Cases (the “Committee

Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at any

time before delivery by the Senior Secured Notes Trustee of a Carve Out Trigger Notice (as

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 26 of 35

defined below), whether allowed by the Court prior to or after delivery of a Carve Out Trigger
Notice; and (iv) Allowed Professional Fees of Professional Persons in an aggregate amount not
to exceed 8250,000 incurred after delivery by the Senior Secured Notes Trustee of the Carve Out
Trigger Notice, to the extent allowed by this Court (the amounts set forth in this clause (iv) being
the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger
No_tic§” shall mean a written notice delivered by email (or other electronic means) by the Senior
Secured Notes Trustee to counsel to the Debtors, the U.S. Trustee, and counsel to the Committee,
which notice may be delivered following the occurrence of an Event of Default, stating that the
Post-Carve Out Trigger Notice Cap has been invoked. Notwithstanding anything to the contrary
in this lnterim Order, following the delivery of a Carve Out Trigger Notice, any of the statutory,
Allowed Professional Fees or other fees covered by this Carve Out shall be paid by the Debtors
from the proceeds of the Collateral, including the Cash Collateral

11. Reservation of Certain Committee and Third Partv Rights and Bar of Challenges
and Claims. The stipulations, admissions and waivers contained in this lnterim Order, including,
without limitation, the Debtors’ Stipulations, shall be binding upon the Debtors, their affiliates,
and any of their respective successors in all circumstances and for all purposes, and the Debtors
are deemed to have irrevocably waived and relinquished all Challenges (as defined below) as of
the Petition Date. The stipulations, admissions and waivers contained in this lnterim Order,
including, without limitation, the Debtors’ Stipulations, shall be binding upon all other parties in

interest, including, without limitation, the Committee, if any, and any other person acting on

behalf of the Debtors’ estates, unless and to the extent that a party in interest with proper

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 27 of 35

standing granted by order of the Court (or other court of competent jurisdiction) has filed an
adversary proceeding or contested matter (i) before the earlier of (a) the date on which this Court
enters an order confirming the Debtors’ chapter 11 plan of reorganization, (b) except as to the
Committee, if any, seventy-five (75) calendar days after entry of this lnterim Order and (c) in the
case of any such adversary proceeding or contested matter filed by the Committee, if any, sixty
(60) calendar days after the appointment of the Committee, subject to further extension by
written agreement of the Debtors and the Senior Secured Notes Trustee, each acting in their sole
discretion (in each case, a “Challenge Period” and the date of expiration of each Challenge
Period being a “Challenge Period Termination Date”); provided, however, that if, prior to the
end of the Challenge Period, the cases convert to chapter 7, or if a chapter 11 trustee is
appointed, the trustee shall have the later of the remaining Challenge Period or 10 days, (ii)
seeking to avoid, object to, or otherwise challenge the findings or Debtors’ Stipulations
regarding: (a) the validity, enforceability, extent, priority, or perfection of the mortgages,
security interests, and liens of the Senior Secured Notes Trustee and the Senior Secured
Noteholders; or (b) the validity, enforceability, allowability, priority, secured status, or amount
of the Senior Secured Notes Obligations (any such claim, a “Challenge”), and (iii) in which the
Court enters a final order in favor of the plaintiff sustaining any such Challenge in any such
timely filed adversary proceeding or contested matter. Upon the expiration of the Challenge
Period Termination Date without the filing of a Challenge (or if any such Challenge is filed and
overruled): (a) any and all such Challenges by any party (including, without limitation, the

Committee, any chapter 1 l trustee, and/or any examiner or other estate representative appointed

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 28 of 35

or elected in these Cases, and any chapter 7 trustee and/or examiner or other estate representative
appointed or elected in any Successor Case) shall be deemed to be forever barred; (b) the Senior
Secured Notes Obligations shall constitute allowed claims, not subject to counterclaim, setoff,
recoupment, reduction, subordination, recharacterization, defense, or avoidance for all purposes
in the Debtors’ Cases and any Successor Cases; (c) the Senior Secured Notes Liens shall be
deemed to have been, as of the Petition Date, legal, valid, binding and perfected, not subject to
recharacterization, subordination, or avoidance; and (d) all of the Debtors’ stipulations and
admissions contained in this lnterim Order, including, without limitation, the Debtors’
Stipulations, and all other waivers, releases, affirmations, and other stipulations as to the priority,
extent, and validity as to the Senior Secured Notes Trustee’s and Senior Secured Noteholders’
claims, liens, and interests contained in this lnterim Order shall be of full force and effect and
forever binding upon the Debtors, the Debtors’ bankruptcy estates, and all creditors, interest
holders, and other parties in interest in these Cases and any Successor Cases. If any such
adversary proceeding or contested matter is timely filed and remains pending and the cases are
converted to chapter 7, the chapter 7 trustee may continue to prosecute such adversary
proceeding or contested matter on behalf of the Debtors’ estates. Furtherrnore, if any such
adversary proceeding or contested matter is timely filed, the stipulations and admissions
contained in this lnterim Order, including the Debtors’ Stipulations, shall nonetheless remain
binding and preclusive on any Committee and any other person or entity except to the extent that
such stipulations and admissions were expressly challenged in such adversary proceeding or

contested matter prior to the Challenge Period Termination Date. Nothing in this lnterim Order

28

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 29 of 35

vests or confers on any Person (as defined in the Bankruptcy Code), including any Committee
appointed in these Cases, standing or authority to pursue any cause of action belonging to the
Debtors or their estates, including, without limitation, any Challenges with respect to the Senior
Secured Notes Obligations, and an order of the Court conferring such standing on a Committee
or other party-in-interest shall be a prerequisite for the prosecution of a Challenge by the
Committee or such other party-in-interest.

12. Limitations on the Use of Cash Collateral. Notwithstanding anything herein to
the contrary, the Debtors shall not assert or prosecute, and no portion of the proceeds of the
Collateral, including any Cash Collateral or the Carve Out, and no disbursements set forth in the
Budget, shall be used in connection with (a) preventing, hindering, or delaying the Senior
Secured Notes Trustee’s or Senior Secured Noteholders’ enforcement or realization upon any of
the Collateral once an Event of Default has occurred and after the Remedies Notice Period has
expired, (b) objecting or challenging or contesting in any manner, or raising any defenses to, the
validity, extent, amount, perfection, priority, or enforceability of any of the Senior Secured Notes
Obligations or Collateral, or any other rights or interest of the Senior Secured Notes Trustee,
(c) asserting, commencing, or prosecuting any claims or causes of action, including, without
limitation, any actions under chapter 5 of the Bankruptcy Code, against the Senior Secured Notes
Trustee or any Senior Secured Noteholder or any of their respective affiliates, agents, attomeys,
advisors, professionals, officers, directors, or employees, or (d) paying any amount on account of
any claims arising prior to the Petition Date or any non-ordinary course administrative claims

unless such payments are (i) approved by an order of this Court and (ii) in accordance with the

29

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 30 of 35

Budget Covenants; provided, however, that up to 325,000 of Cash Collateral may be used to pay
the allowed fees and expenses incurred solely by the Committee in investigating (but not
commencing or prosecuting), the validity, enforceability, perfection, priority, or extent of the
liens under the Senior Secured Notes lndenture (the “Committee lnvestigation Budget”).

13. No Third Party Rights. Except as explicitly provided for herein, this lnterim
Order does not create any rights for the benefit of any third party, creditor, equity holder, or any
direct, indirect, or incidental beneficiary.

14. Section 506§c) Claims. Upon entry of the Final Order, no costs or expenses of
administration which have been or may be incurred in these Cases at any time, or any future
proceeding that may result therefrom, including any Successor Cases, shall be charged against or
recovered from the Senior Secured Notes Trustee or any Senior Secured Noteholder or any of
their respective claims or the Collateral (including the Prepetition Collateral) pursuant to sections
105 or 506(c) of the Bankruptcy Code, or otherwise, without the prior express written consent of
the Senior Secured Notes Trustee, and no such consent shall be implied, directly or indirectly,
from any other action, inaction, or acquiescence by any such representatives, agents, or lenders.
Upon entry of the Final Order, the Debtors and their estates shall be deemed to have irrevocably
waived, and shall be prohibited from asserting, any surcharge claim, under section 506(c) or
otherwise, for any costs incurred, including those in connection with the preservation, protection,

or enhancement of, or realization by the Senior Secured Notes Trustee or any Senior Secured

Noteholder upon, the Collateral.

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 31 of 35

15. No Waiver of Senior Secured Noteholders’ Rights; Reservation of Rights.
Notwithstanding any provision in this lnterim Order to the contrary, this lnterim Order is without
prejudice to, and does not constitute a waiver of, expressly or implicitly, any Senior Secured
Noteholder’s rights with respect to any person or entity or with respect to any other collateral
owned or held by any person or entity. The rights of the Senior Secured Noteholders are
expressly reserved and entry of this lnterim Order shall be without prejudice to, and does not
constitute a waiver, expressly or implicitly, of: (a) the Senior Secured Noteholders’ rights under
any of the Senior Secured Notes Documents; (b) the Senior Secured Noteholders’ rights to seek
any other or supplemental relief in respect of the Debtors; (c) the Senior Secured Noteholders’
rights to seek modification of the grant of adequate protection provided under this lnterim Order
so as to provide different or additional adequate protection at any time; or (d) any other rights,
claims, or privileges (whether legal, equitable, or otherwise) of the Senior Secured Noteholders.

16, No Liabilitv to Third Parties. ln permitting the Debtors to use Cash Collateral

 

under the terms set forth herein or in taking any other actions related to this lnterim Order, the
Senior Secured Trustee and the Senior Secured Noteholders (a) shall have no liability to any
third party and shall not be deemed to be in control of the operations of any Debtors or to be

37 44

acting as a “controlling person, responsible person,” or “owner or operator” with respect to the
operation or management of any Debtors (as such term, or any similar terms, are used in the
lnternal Revenue Code, the United States Comprehensive Environmental Response,

Compensation and Liability Act, as amended, or any similar Federal or state statute), and

(b) shall not owe any fiduciary duty to any of the Debtors, their creditors, or their estates, and

31

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 32 of 35

shall not be party to or be deemed to be party to a joint venture or partnership with any of the
Debtors. Furthermore, nothing in this lnterim Order shall in any way be construed or interpreted
to impose or allow the imposition upon the Senior Secured Notes Trustee or the Senior Secured
Noteholders of any liability for any claims arising from the prepetition or postpetition activities
of any of the Debtors and their affiliates (as defined in section 101(2) of the Bankruptcy Code).

17. No Marshaling/Applications of Proceeds. Upon entry of the Final Order, the
Senior Secured Notes Trustee and the Senior Secured Noteholders shall not be subject to the
equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the
Collateral (including the Prepetition Collateral), as the case may be, and proceeds or payments
shall be received and applied in accordance with the Senior Secured Notes Documents,
notwithstanding any other agreement or provision to the contrary.

18. Section 552§b). Upon entry of the Final Order, the Senior Secured Notes Trustee
and the Senior Secured Noteholders shall each be entitled to all of the rights and benefits of
section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under section
552(b) of the Bankruptcy Code shall not apply to Senior Secured Notes Trustee or the Senior
Secured Noteholders with respect to proceeds, product, offspring, or profits of any of the
Collateral (including the Prepetition Collateral).

19. Proofs of Claim. Notwithstanding any order entered by the Court in relation to
the establishment of a bar date in any of these Cases or Successor Cases to the contrary7 the
Senior Secured Notes Trustee and the Senior Secured Noteholders will not be required to file

proofs of claim in any of these Cases or Successor Cases for any claim described herein, and the

32

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 33 of 35

Debtors’ Stipulations in Paragraph E herein shall be deemed to constitute a timely filed proof of
claim for the Senior Secured Notes Trustee and the Senior Secured Noteholders.

20. Binding Effect of lnterim Order. Immediately upon entry by this Court
(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this
lnterim Order shall become valid and binding upon and inure to the benefit of the Debtors7 the
Senior Secured Notes Trustee, the Senior Secured Noteholders, all other creditors of any of the
Debtors, any Committee or any other Court-appointed committee appointed in any Cases, and all
other parties in interest and the respective successors and assigns of each of the foregoing,
including any chapter 7 or chapter 11 trustee or other fiduciary hereafter appointed or elected for
the estates of the Debtors or with respect to the property of the estate of any Debtors in any of
these Cases, any Successor Cases, or upon dismissal of any Case or Successor Case. ln the event
of any inconsistency between the provisions of this lnterim Order and the Senior Secured Notes
Documents, the provisions of this lnterim Order shall govern and control. Any payments to be
made by any of the Debtors under any order (including any “first day” order) shall be made in
accordance with this lnterim Order.

21. Survival.

(a) The provisions of this lnterim Order and any actions taken pursuant hereto
shall survive entry of any order which may be entered: (a) confirming any plan of reorganization
in any of these Cases; (b) converting any of these Cases to a case under chapter 7 of the
Bankruptcy Code; or (c) dismissing any of these Cases or any Successor Cases. The terms and

provisions of this lnterim Order, including, without limitation, the granting of the Adequate

33

 

 

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 34 of 35

Protection Liens and Superpriority Claim, and the other protections granted to the Senior
Secured Notes Trustee or the Senior Secured Noteholders pursuant to this lnterim Order, shall
continue in full force and effect notwithstanding entry of any such order.

(b) lf any or all of the provisions of this lnterim Order are hereafter reversed,
modified, vacated or stayed, such reversal, modification, vacation or stay shall not affect the
validity and enforceability of the Adequate Protection Obligations granted in connection
therewith, to the extent consistent with section 364(€) of the Bankruptcy Code.

(c) Except as expressly provided in this lnterim Order, the Adequate
Protection Obligations and all other rights and remedies of the Senior Secured Notes Trustee and
the Senior Secured Noteholders granted by the provisions of this lnterim Order shall survive, and
shall not be modified, impaired or discharged by the entry of an order converting any of these
Cases to a case under chapter 7, dismissing these Cases, approving the sale of any Collateral
(including any Prepetition Collateral) pursuant to section 363(b) of the Bankruptcy Code or the
entry of an order confirming a plan of reorganization in these Cases and, pursuant to section
1141(d)(4) of the Bankruptcy Code, the Debtors have waived any discharge as to any remaining
Adequate Protection Obligations. The terms and provisions of this lnterim Order shall continue
in these Cases, in any Successor Cases, or in any superseding chapter 7 case under the
Bankruptcy Code, and the Adequate Protection Obligations and all other rights and remedies of
the Senior Secured Notes Trustee and the Senior Secured Noteholders granted by the provisions
of this lnterim Order shall continue in full force and effect until the Adequate Protection

Obligations are indefeasibly paid in full in cash.

34

 

Case 19-10872-KG Doc 53 Filed 04/24/19 Page 35 of 35

t n/\
22. Final Hearing. The Final Hearing shall be held on JM“L §2019, at /(_Q:QOA'

“.m., prevailing Eastern Time. The Debtors shall provide notice of the Final Hearing in
accordance with applicable rules. Any objections or responses to the Motion must be filed on or
before Q| % Z:é\ , 2019, at 4:00 p.m., prevailing Eastern Time. lf no objections are filed to the
Motion, the Court may enter the Final Order without further notice or hearing.

23. Effect of this lnterim Order. This lnterim Order shall constitute findings of fact
and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be
enforceable immediately upon execution hereof.

24. Retention of Jurisdiction. The Court retains exclusive jurisdiction with respect to
all matters arising from or related to the implementation of this lnterim Order.

Wilmington, Delaware
Dated: Aprii 243 2019

    

THE HO RABLE KE lN GROSS
UNITED STATES BANKRUPTCY JUDGE

35

 

